Citation Nr: 1730571	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right wrist disorder.


WITNESS AT HEARING ON APPEAL

The Veteran

ORDER

Entitlement to service connection for a right wrist disorder is denied.  




FINDING OF FACT

The Veteran has not had a right wrist disorder, as opposed to pain, at any time since filing his claim for compensation.


CONCLUSION OF LAW

A right wrist disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from April 1978 to July 1978 and from January 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

In March 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).  To the extent that other evidence was added to the claims folder, such is either cumulative or duplicative of evidence previously considered by the RO, or is not relevant.  Consequently, the Board will proceed to adjudicate the issue of service connection for a right wrist disorder.

The issues of service connection for low back and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

To the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II.  Analysis

The Veteran asserts that he has a right wrist disorder that is related to his military service.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The question for the Board is whether the Veteran has a currently diagnosed right wrist disorder; and, if so, whether such is related to his military service.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran does not have a currently diagnosed right wrist disorder.  While the Veteran has reported having pain, a diagnosis of a right wrist disorder has not been shown at any time since the claim for service connection.  

In this case, his service treatment records (STRs) show no diagnosis of, or treatment for, any right wrist disorder.  His March 1978 enlistment examination; June 1978 separation examination; and July 1983 enlistment examination all revealed clinically normal upper extremities.  A December 1988 enlistment examination for national guard service also shows clinically normal upper extremities.  The Veteran's March 1978, June 1978, July 1983, and December 1988 reports of medical history show that he denied arthritis, rheumatism or bursitis; and bone, joint or other deformity.  No right wrist complaints were made in any of the reports of medical history.  

Post-service treatment records show that the Veteran had pain in his right wrist in September 2002.  He reported having a motor vehicle accident four to five months ago.  He reported wrist pain in January 2003; the specific wrist was not identified.  He complained of pain in both wrists in January 2008.  A January 2010 record reveals that he reported some right wrist pain.  None of his treatment records contain any diagnosis of a right wrist disorder.

The Veteran was provided a VA examination in September 2016.  The examiner opined that the Veteran did not have a current diagnosis associated with his claimed condition.  The Veteran reported occasionally experiencing a sharp pain in his wrist.  The examiner commented that the Veteran's STRs were silent for complaints, diagnosis and treatment for a right wrist condition.  They also noted that the Veteran had normal objective findings with no functional limitations.  The examiner opined that the claimed condition was less likely than not caused by the claimed in-service injury, event, or illness.  They reiterated the absence of complaints, diagnosis and treatment for a right wrist condition in the Veteran's STRs.  The examiner again reported that the Veteran had normal objective findings and radiologic study of right wrist showed no abnormalities.  
 
None of the Veteran's post-service treatment records have shown any diagnosis of a right wrist disorder.  The Veteran has been afforded a VA examination, and no diagnosis of any right wrist disorder was rendered.  As the examiner interviewed and examined the Veteran, and reviewed his records, the Board accords this examination great probative value.  No chronic disability associated with any right wrist complaints has been shown.  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, a right wrist disorder since filing his claim for service connection.  

The Board acknowledges the Veteran's reports of pain, but, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran does not have the medical training or expertise needed to ascertain the cause of his right wrist pain, although he is certainly capable of observing his pain; his opinion in this regard therefore lacks probative value.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a right wrist disorder at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the diagnosis of a right wrist disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiner's diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

At no time since the Veteran filed his claim for service connection for a right wrist disorder in December 2007 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right wrist disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a right wrist disorder is denied.  See 38 U.S.C.A § 5107 (West 2014).



REMAND

Regrettably, a remand is necessary for the remaining issues.  The Veteran was provided a VA examination for his low back and right knee in September 2016.  A negative nexus opinion for both claims was provided.  Regarding the Veteran's low back, the examiner noted that there was no chronicity of care in the Veteran's STRs following his April 1981 treatment for low back pain.  The examiner opined that the Veteran's degenerative disc disease and degenerative arthritis were the result of the natural progression of aging diagnosed at least 25 years following separation from service.  As for the Veteran's right knee, the examiner also opined that the degenerative arthritis was due to the natural progression of aging diagnosed 33 years after separation from active military service.

The Board finds that these rationales are not adequate in light of the evidence of record.  The Veteran's post-service medical records reflect several instances of treatment for the low back and right knee in the 1990s, including diagnoses of chronic back pain in May 1996 and right knee degenerative joint disease in November 1997.  As the examiner did not appear to consider this Veteran's complete post-service low back and right knee medical history, the Board concludes that a remand for an addendum medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment from the Biloxi, Mississippi VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the September 2016 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the diagnosed low back and right knee disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the diagnosed low back and right knee disorders had their onset in service or are related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.

The examiner is requested to specifically consider the Veteran's treatment for his low back and right knee in the 1990s including diagnoses of chronic low back pain and right knee degenerative joint disease, as well as the Veteran's testimony at his March 2012 hearing of continuing symptoms since service, in reaching an opinion.

3.  Then, after ensuring that the requested addendum complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to: Colin E. Kemmerly, Attorney at Law



Department of Veterans Affairs


